05/07/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                    Assigned on Briefs April 27, 2021, at Knoxville

                  STATE OF TENNESSEE v. RONALD CURRY

                  Appeal from the Criminal Court for Shelby County
                       No. 13-00365       Chris Craft, Judge
                      ___________________________________

                            No. W2020-00865-CCA-R3-CD
                        ___________________________________


The petitioner, Ronald Curry, appeals from the trial court’s summary dismissal of his
motion to correct an illegal sentence pursuant to Rule 36.1 of the Tennessee Rules of
Criminal Procedure. After a thorough review of the briefs of the parties and the applicable
law, we conclude that the petitioner failed to state a colorable claim and affirm the
judgment of the trial court.

Tenn. R. App. 3 Appeal as of Right; Judgment of the Trial court Affirmed Pursuant
                     to Court of Criminal Appeals Rule 20

J. ROSS DYER, J., delivered the opinion of the court, in which NORMA MCGEE OGLE and
TIMOTHY L. EASTER, JJ., joined.

Ronald Curry, Clifton, Tennessee, pro se.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General, for the appellee, State of Tennessee.


                               MEMORANDUM OPINION

       On December 12, 2013, the petitioner pled guilty to one count of rape of a child.
As part of his negotiated plea agreement, the defendant agreed to a sentence of twenty-five
years to be served at 100%.

       On April 29, 2020, the petitioner filed a motion to correct an illegal sentence,
arguing, among numerous claims, that the trial court lacked jurisdiction because the
evidence was insufficient to support an indictment or a conviction; the trial court erred in
finding the petitioner competent to stand trial; the trial court failed to advise him of lifetime
community supervision; the trial court failed to properly voir dire the petitioner during his
guilty plea; his sentence was excessive; Brady violations; and ineffective assistance of
counsel. The trial court summarily denied the petitioner’s motion, and this timely appeal
followed.

        Rule 36.1 permits a defendant to seek correction of an unexpired illegal sentence at
any time. See State v. Brown, 479 S.W.3d 200, 211 (Tenn. 2015). “[A]n illegal sentence
is one that is not authorized by the applicable statutes or that directly contravenes an
applicable statute.” Tenn. R. Crim. P. 36.1(a). Our supreme court has interpreted the
meaning of “illegal sentence” as defined in Rule 36.1 and concluded that the definition “is
coextensive, and not broader than, the definition of the term in the habeas corpus
context.” State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015). That court then
reviewed the three categories of sentencing errors: clerical errors (those arising from a
clerical mistake in the judgment sheet), appealable errors (those for which the Sentencing
Act specifically provides a right of direct appeal) and fatal errors (those so profound as to
render a sentence illegal and void). Id. Commenting on appealable errors, the court stated
that those “generally involve attacks on the correctness of the methodology by which a trial
court imposed sentence.” Id. In contrast, fatal errors include “sentences imposed pursuant
to an inapplicable statutory scheme, sentences designating release eligibility dates where
early release is statutorily prohibited, sentences that are ordered to be served concurrently
where statutorily required to be served consecutively, and sentences not authorized by any
statute for the offenses.” Id. The court held that only fatal errors render sentences
illegal. Id. A trial court may summarily dismiss a Rule 36.1 motion if it does not state a
colorable claim for relief. Tenn. R. Crim. P. 36.1(b)(2).

       Concerning the petitioner’s claims that are directly related to his sentence, the
petitioner argues his bargained-for sentence is illegal because he was ordered to serve his
sentence at 100% and the trial court erred in applying certain enhancement and mitigating
factors. However, “a plea-bargained sentence is legal so long as it does not exceed the
maximum punishment authorized by the plea offense.” Hoover v. State, 215 S.W.3d 776,
780 (Tenn. 2007). Here, the petitioner entered a negotiated plea to rape of a child and
agreed to a sentence of twenty-five years as a Range II offender. Rape of a child is a Class
A felony with an applicable sentencing range of twenty-five to forty years. Tenn. Code
Ann. §§ 39-13-522(b)(2)(A); 40-35-112(b)(1). Additionally, a conviction for rape of a
child requires 100% of the sentence imposed to be served. Tenn. Code Ann. § 40-35-
501(i)(1), (i)(2)(I). Thus, the petitioner’s bargained for sentence of twenty-five years was
the minimum sentence possible and specifically authorized by the applicable statutory
scheme. Id. The petitioner is, therefore, not entitled to relief on this claim.

       In addition to the fact that his bargained-for sentence is legal, the petitioner’s claims
regarding the alleged lack of notice of lifetime community supervision, the voluntariness
                                             -2-
of his plea, Brady violations by the State, and ineffectiveness of trial counsel are not
actionable in a Rule 36.1 motion. State v. Wooden, 478 S.W.3d 585, 594-95 (Tenn. 2015);
State v. Michael Scott Bickford, No. M2018-01837-CCA-R3-CD, 2019 WL 1579198, at
*2 (Tenn. Crim. App. Apr. 12, 2019).

       In light of the discussion above, we conclude the petitioner’s sentence is not illegal
under the terms of Rule 36.1. When an opinion would have no precedential value, this
Court may affirm by memorandum opinion the judgment or action of the trial court when
the judgment was rendered or the action was taken in a proceeding without a jury and such
judgment or action was not a determination of guilt, and the evidence does not preponderate
against the finding of the trial court. See Tenn. Ct. Crim. App. R. 20. We conclude that
this case satisfies the criteria of Rule 20. The judgment of the trial court is affirmed in
accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                              ____________________________________
                                              J. ROSS DYER, JUDGE




                                            -3-